Citation Nr: 0607730	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
Achilles tendon rupture.

2.  Entitlement to service connection for a left heel 
disability.  


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to December 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The Board remanded the case for 
further development in July 2004.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's residuals of a left Achilles tendon rupture 
are not of service origin.  

2.  The veteran's left heel bone spurs were first manifested 
in service.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left Achilles 
tendon rupture is not warranted.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Service connection for left heel bone spurs is warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Development of the Claim

In August 2002, the agency of original jurisdiction (AOJ) 
notified the veteran of information and evidence necessary to 
substantiate a claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  Although 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the August 2002 notice comports with the 
requirements of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records have been obtained.  Post-service 
treatment records have been obtained.  A VA examination was 
held in February 2005.  The Board does not know of any 
additional relevant evidence which has not been obtained.

II.  Applicable Law and Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Residuals of a left Achilles rupture

The veteran seeks service connection for residuals of a left 
Achilles tendon rupture.  Service medical records are 
negative for any complaint, diagnosis, or treatment of a left 
ankle disability.  Post-service medical records indicate 
that, in May 2005, the veteran sought treatment for what was 
subsequently assessed as a ruptured left Achilles tendon.  
The veteran reported that he injured his Achilles tendon 
while playing basketball.  Subsequent medical records 
indicate an assessment of a chronic left ankle sprain.  

A September 2005 VA examination addendum indicates that the 
February 2005 VA examiner concluded, after review of the 
claims file, that the veteran's left ankle condition is "not 
at least as likely as not to have begun during or [be] 
causally related to his service."  

Based on the absence of any in-service injury, and the 
negative VA opinion, the Board concludes that service 
connection for residuals of a left Achilles tendon rupture 
must be denied.  

Left heel disability

Although the original rating decision, notice of 
disagreement, and subsequent documents referred solely to a 
claim for service connection for residuals of a left Achilles 
tendon rupture, in the August 2002 claim, the veteran 
requested service connection for a "left foot" disability.  
Consequently, the Board finds the issue of service connection 
for a left heel disability has additionally been raised.  See 
Suttman v. Brown, 5 Vet. App. 127 (1993).  

The veteran's current medical records indicate that the 
veteran has bone spurs on his left heel.  His service medical 
records indicate a complaint of a sharp left heel pain in May 
2001 and notation of a left heel spur in his October 2001 
separation examination record.  There was no similar 
assessment in his February 1989 entrance examination.  
Consequently, the Board finds that this disability was 
incurred in service, and service connection is warranted.  






ORDER

Service connection for residuals of a left Achilles tendon 
rupture is denied.

Service connection for left heel bone spurs is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


